Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 as filed October 18, 2019 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a composition comprising a spherical, solid aqueous phase comprising at least one hydrophilic gelling agent and a fatty phase comprising at least one lipophilic agent.

Group II, claim(s) 16, drawn to a method of use comprising at least one application step.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the inventions of Group I and of Group II lack unity of invention because even though the inventions of these groups require the technical feature of a composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moran et al. (US 4,414,236, published November 8, 1983).  
solid, spherical) colloidal system; the drops of the dispersed aqueous phase of Example 1 have a diameter of about 150 to 300 microns (title; abstract; column 1, lines 7-9 and 20-31; paragraph bridging columns 1 and 2; column 3, lines 19-20; Examples; claims).  The gelling agents are of the medium-melting type and include at least two polysaccharides (abstract; column 1, lines 54-64; column 2, lines 6-20).  The emulsion are stable (lipophilic phase comprises agents with suspending capacity) (column 3, lines 36-38; also column 2, lines 38-45).  
As the technical feature does not provide a contribution over the prior art, unity of invention is found lacking.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a species of composition as defined by the ingredients present.  Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  In order to elect a species of composition applicant must elect the following:
A species of at least one hydrophilic gelling agent (e.g., carrageenan as disclosed at page 14, lines 13-15), AND
 A species of at least one lipophilic agent (e.g., C10-C18 triglycerides as disclosed at page 30, lines 4-22).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 16.
Applicant is required to elect a single, specific chemical species from each of groups 1 and 2 above that define a species of composition, e.g., carrageenan gelled aqueous spheres suspended in C10-C18 triglycerides.  No amendments to the claims are necessary to be fully responsive to the election of species requirement.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Moran disclose gelling agents of the aqueous phase inclusive of locust bean gum, xanthan gum and/or carrageenan (column 2, lines 6-20).  The continuous fat comprises fats that are plastic (solid, pasty, waxy) at room temperature (column 2, lines 38-45).  

Due to the complex nature of the restriction requirement, a telephone call was not made to request an oral election.  See MPEP § 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder Notice

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633